Filed 3/6/14 Teacher v. Teacher CA5/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



BRUCE P. TEACHER,                                                   D063391

         Plaintiff and Appellant,

         v.                                                         (Super. Ct. No. 37-2008-00151918-
                                                                     PR-TR-CTL )
BRIAN D. TEACHER et al.,

         Defendants and Respondents.


         APPEAL from an order of the Superior Court of San Diego County, Richard G.

Cline, Judge. Affirmed; the motion to augment the record is denied.

         Bruce P. Teacher, in propria persona, for Plaintiff and Appellant.

         Patrick L. McCrary; Peterson, Burnell, Glauser & Allred and Chris J. Allred, for

Defendants and Respondents.

         In this probate matter, plaintiff and appellant Bruce P. Teacher (Appellant) is a

beneficiary of several family trusts set up by his parents, including the Teacher Family

Trust dated August 29, 1984, and the Theodore A. Teacher Testamentary Trust under his

will dated June 11, 1964. Respondents Brian D. Teacher and Theodore M. Teacher
(Respondents), his two brothers, are also beneficiaries, and they serve as trustees.

Appellant appeals an order enforcing a written, court-approved settlement agreement that

he entered into with Respondents, concerning disputes over certain provisions of the

trusts. (Prob. Code,1 §§ 1300, 1304, subd. (a) [authorizes appeals from orders in trust

matters, such as orders that deal with the internal affairs of a trust pursuant to section

17200]; Code Civ. Proc., §§ 664.6; 904.1, subd. (a)(10).)

       Appellant contends the probate court erred in several ways in issuing this order.

However, on the sparse record provided, we can only conclude the probate court's

determination that Appellant agreed to the terms of the settlement is well supported, and

it should properly be enforced. We affirm.

                                               I

                                      BACKGROUND

       The clerk's transcript mainly consists of one document, the October 3, 2012 order

after hearing, granting the motion to interpret and enforce the terms of the settlement

agreement, and to appoint an elisor to execute Appellant's signature, if he did not sign the

settlement documents in a timely manner. The remainder of the clerk's transcript




1       All further statutory references are to the Probate Code unless noted. There is a
third family trust which need not be discussed here. This appeal is taken only from the
order concerning certain trust assets, Hilldale Apartments. There is also a companion
probate action concerning other trust assets (warehouses), in which similar orders were
entered, but no separate issues are presented from that case. (In re Theodore A. Teacher
Trust dated June 11, 1964 (Super. Ct. San Diego County, No. 37-2008-00151929-PR-
TR-CTL).)
                                              2
includes the notice of appeal and designation of record, and one reporter's transcript was

designated.

       We granted a request by Appellant to augment the record to include three

additional reporter's transcripts from various hearings concerning the settlement efforts.

(Cal. Rules of Court, rule 8.155; all rule references are to these rules.) Taken together,

the transcripts show that on July 5, 2011, the parties apparently entered into a handwritten

stipulation and order for settlement before the court (Judge Jay Bloom). At a continued

hearing on December 15, 2011, the parties continued to discuss the settlement and on

February 1, 2012, they signed the formalized settlement document. At various times,

Appellant was represented by an attorney, but mainly he represented himself.

       At an additional hearing on August 16, 2012 before Judge Cline, the court and

counsel discussed the settlement terms, on how title would be held to the property, and

Respondents brought a motion that they be enforced, through the appointment of an elisor

if necessary. In pro per, Appellant presented his objections. The record does not include

any moving or opposing papers. The court stated that the North County probate division

was being closed and all matters were being reassigned to the central probate division.

However, the court clerk, as directed, obtained a hearing date for another hearing to be

held before the same judge.

       At that specially set September 27, 2012 hearing, the court summarized

Appellant's objections, and stated that the issues presented were limited to whether the

settlement agreement should be enforced, and observed that Appellant's previous claims

and objections had been merged into the settlement agreement. The court found that

                                              3
none of the objections currently being raised by Appellant was relevant to the subject of

the motion. The court ruled that granting the motion was in the best interests of all the

beneficiaries. Appellant had failed to set out how he was harmed by carrying out the

settlement agreement, and his objections were without merit. Fees and costs were

awarded against Appellant, and the appointment of an elisor was authorized if the

settlement documents were not signed by October 3, 2012, and the formal order was filed

that date. Appellant filed his notice of appeal.

       Appellant has additionally requested that the record be augmented to include the

stipulation and order for settlement entered into July 5, 2011, before the court (Judge

Bloom). We are aware that Appellant previously requested augmentation of the record

with numerous materials, including that document, but the copies provided were not in

proper format and his request was denied. He has not provided a copy of that stipulation,

and no such document is in the file. The request was deferred to this merits panel and is

now denied as incomplete. Even if it were to be considered, it would not appear to

resolve any of the current issues.

                                             II

                                     BURDEN ON APPEAL

       An appellant has the burden to provide an adequate record and affirmatively to

show reversible error. (Ballard v. Uribe (1986) 41 Cal.3d 564, 574.) It is the appellant's

duty to support arguments in his or her briefs by references to the record on appeal,

including citations to specific pages in the record. (Duarte v. Chino Community Hospital

(1999) 72 Cal.App.4th 849, 856 (Duarte); Banning v. Newdow (2004) 119 Cal.App.4th

                                              4
438, 453, fn. 6 (Banning).) The arguments on appeal must be restricted to evidence in the

record, and any reference to matters outside the record on appeal generally will not be

considered. (Rule 8.204(a)(2)(C) [appellant's opening brief must provide a summary of

significant facts limited to matters in the record on appeal].)

       It is well established that "[i]n propria persona litigants are entitled to the same,

but no greater, rights than represented litigants and are presumed to know the [procedural

and court] rules." (Wantuch v. Davis (1995) 32 Cal.App.4th 786, 795.) For any

appellant, "[a]ppellate briefs must provide argument and legal authority for the positions

taken. 'When an appellant fails to raise a point, or asserts it but fails to support it with

reasoned argument and citations to authority, we treat the point as waived. [Citations.]' "

(Nelson v. Avondale Homeowners Assn. (2009) 172 Cal.App.4th 857, 862.) "We are not

bound to develop appellants' arguments for them. [Citation.] The absence of cogent

legal argument or citation to authority allows this court to treat the contentions as

waived." (In re Marriage of Falcone & Fyke (2008) 164 Cal.App.4th 814, 830.)

                                              III

                          APPLICABLE STANDARDS; ANALYSIS

       Appellant seeks de novo review of the probate court's order, claiming that only

pure questions of law are presented, or alternatively, that the substantial evidence test

may be applied where factual issues were resolved. (Diamond Benefits Life Insurance

Co. v. Kroll (1998) 66 Cal.App.4th 1, 5.) Appellant objects to the procedure used in

continuing the hearing, after the closure of the North County probate department, but he

does not show any jurisdictional basis for such an objection. Appellant also makes

                                               5
generalized due process claims, and argues that he did not receive fair hearings, although

nothing in the record shows that he raised such objections below through any efforts to

disqualify the judge.

       As relevant here, Code of Civil Procedure section 664.6 provides that parties to

pending litigation may stipulate to settlement of a case, and "the court, upon motion, may

enter judgment pursuant to the terms of the settlement. If requested by the parties, the

court may retain jurisdiction over the parties to enforce the settlement until performance

in full of the terms of the settlement." (Italics added.)

       This appeal of the order enforcing the settlement agreement pursuant to the

summary procedures of Code of Civil Procedure section 664.6 is properly reviewed

under the following standards:

           "Factual determinations made by a trial court on a section 664.6
           motion to enforce a settlement must be affirmed if the trial court's
           factual findings are supported by substantial evidence. [Citations.]
           Other rulings are reviewed de novo for errors of law." (Weddington
           Productions, Inc. v. Flick (1998) 60 Cal.App.4th 793, 815
           (Weddington).)

       Contract principles apply to such agreements: "A settlement agreement is a

contract, and the legal principles which apply to contracts generally apply to settlement

contracts. [Citation.] An essential element of any contract is 'consent.' [Citations.] The

'consent' must be 'mutual.' [Citations.]" (Weddington, supra, 60 Cal.App.4th 793, 810-

811.) A settlement is valid, binding, and enforceable under Code of Civil Procedure

section 664.6 if the parties agreed to all material settlement terms. (Hines v. Luke (2008)

167 Cal.App.4th 1174, 1182.)


                                               6
       Due to the sparseness of this appellate record, the issues boil down to whether

Appellant has presented any understandable, persuasive, or supported arguments on

appeal, about any claimed detriment to him from the enforcement of the agreement that

he signed. The probate court held several hearings and allowed opposition to be filed to

the motion for enforcement, and then made specific findings in the reporter's transcript

that Appellant's objections were without merit. The record supports the findings and the

order. Appellant has failed to show that any error or abuse of discretion occurred in these

respects.

                                     DISPOSITION

       The request to augment the record is denied and the order is affirmed.

Respondents are awarded costs on appeal.




                                                                 HUFFMAN, Acting P. J.

WE CONCUR:


                      HALLER, J.


                  McDONALD, J.




                                             7